51 F.3d 285
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Steve Alan DANIELS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-6289.
United States Court of Appeals, Tenth Circuit.
March 31, 1995.

ORDER AND JUDGMENT1
Before TACHA, LOGAN, and KELLY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court denying defendant's motion to correct his sentence computation following conviction for possession with intent to distribute and to distribute heroin.  Petitioner was sentenced to 21 years imprisonment on September 29, 1988.  Defendant's conviction and sentence were affirmed by this court on March 9, 1990.  Defendant seeks relief pursuant to 28 U.S.C. 2255, claiming that the amount of drugs that were attributed to him in the heroin conspiracy were incorrectly computed.  We affirm.


3
Defendant Daniels was one of several defendants indicted and convicted in a heroin conspiracy.  In this appeal, defendant asserts that the district court erred in determining the relevant conduct to be considered in calculating the drug quantities for the purposes of sentencing under the United States Sentencing Guidelines (U.S.S.G.).  The district court rejected defendant's claims on the grounds that they had previously been denied on direct appeal and were also the subject of a prior 2255 motion.  The district court therefore denied this second post-conviction relief motion as successive under 28 U.S.C. 2255.  We agree with the district court that the issues involved in this appeal have already been determined in the prior proceedings in this court.  Further, we agree with the district court that the sentence in this case was appropriately computed under the U.S.S.G. We therefore AFFIRM for substantially the reasons given by the magistrate judge and adopted by the district court.


4
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470